DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101376168 A, cited by applicant) in view of Vandenberghe (EP 0891745 A2, cited by applicant), Ishihara (JP 2001-150444 A, cited by applicant), and Zheng (CN 202621875 U).
Re Claim 1. Li teaches device for manufacturing a mould element for moulding a tread by injection of pressurized aluminium (para. 25, intended use & preamble), characterized in that it includes a die (Fig. 2, item 1) and a counterform (item 3), said die and said counterform forming a chamber (item 2), and in that the die has slots (Fig. 2 & 3) into which strips (item 6) are inserted, said slots being wider than the thickness of the strip (para. 13) to allow said strips to come out of the slots when demoulding the mould element from the chamber, and in that the slots are blind (Fig. 2 & 3).  
	Li teaches that that device is a metal mold (para. 22), but fails to specifically teach a steel counterform, wherein the counterform has an aluminium inlet channel arranged behind said counterform, and wherein the aluminium inlet channel is preceded by a cavity having a symmetrical shape and two arms, each of which terminates in a substantially circular space. 

	The invention of Vandenberghe encompasses tire mold. Vandenberghe teaches that the counterform (Fig. 3, item 7) is steel (para. 21).
	In view of Vandenberghe, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li to employ steel for the counterform; since using a well-known material for the counterform is within purview of one skill in the art.
 
The invention of Ishihara encompasses method for manufacturing a tire mold. Ishihara teach that the counterform (Fig. 2, item 6) has an aluminium inlet channel (an injection port) arranged behind said counterform.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe to arrange an aluminium inlet channel behind said counterform, since there are only two options to place an inlet (the die or the counterform), it is obvious to try and choose the best option. 

The invention of Zheng encompasses a die-casting die. Zheng teaches that the inlet channel is preceded by a cavity having a symmetrical shape and two arms (item 2), each of which terminates in a substantially circular space (item 5), to prevent trapped gas and oxide impurities from entering the cavity (abstract).
In view of Zheng, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe and Ishihara to employ a cavity having a symmetrical shape and two arms, each of which terminates in a substantially circular space; since Zheng teaches the advantage of using them, which is to prevent trapped gas and oxide impurities from entering the cavity (abstract).

Re Claim 4. The combination teaches that the depth of the slots is greater than 4 mm (Li, para. 13).  

Re Claim 5. The combination teaches that the depth of the slots is equal to or less than 25 mm (Li, para. 13).  

Re Claim 6. The combination teaches that the depth of the slots is equal to or less than 12 mm (Li, para. 13).  

Re Claim 7. The combination teaches that the depth of the slots is equal to or less than 8 mm (Li, para. 13).  

Re Claim 9. The combination teaches that the strips are made of steel (Li, para. 13).  

Re Claim 10. The combination teaches that the strips are straight (Li, Fig. 4).  

Re Claim 11. The combination fails to teach that the strips are curved. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe to employ curved strips to match the shape of a curved tire.
 
Re Claim 12. The combination teaches that the strips are corrugated (Li, Fig. 4).

Re Claims 19 and 20. Li additionally teaches that a clearance between the slot and the strip is 0.02-0.05 mm, but fails to specifically teach that the width of the slot is between: (re Claim 19) 102% and 150%; (re Claim 20) 105% and 120% of the thickness of the strip.  
	In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe to employ the width of the slot to be between 102% and 150% or 105-120% of the thickness of the strip, so that the strip can be easily come out of the slot during demoulding but not fall out during casting.

Re Claim 21. The combination teaches wherein each arm of the two arms (Zheng, item 2) of the cavity is arranged on an opposite side of the aluminium inlet channel (Ishihara, Fig. 2 with Li, Fig. 2) to provide the symmetrical shape of the cavity.

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive.
On page 8, regarding claim 1, applicant argued that one has to remove the arc-conical extension sections (item 6) to meet the features of claim 1, which would render the structure being modified unsatisfactory for its intended purpose.
The examiner disagrees with this because one does not have to remove the arc-conical extension sections to meet the features of claim 1, as claim 1 does not preclude having the arc-conical extension sections. Claim 1 utilizes open-ended transitional phrase, comprising. Therefore, the prior art can include the component not recited in claim 1.

On page 9, regarding claim 21, applicant argued that none of cited reference teach the claimed limitation.
The examiner disagrees with this because each arm of the two arms (Zheng, item 2) of the cavity would be arranged on an opposite side of the aluminium inlet channel (Ishihara, Fig. 2 with Li, Fig. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/3/2022